Title: To John Adams from George Joy, 12 July 1790
From: Joy, George
To: Adams, John



Monday 12th: July 1790

Mr: Joy presents respectful Compliments to the Vice-President and takes the liberty to hand him a sample of American made sugar which he had put up in Philadelphia for that purpose—Mr: J. is well acquainted with the Gentn: concern’d in promoting this valuable Manufacture and can with Confidence assure Mr: Adams that the sample now sent is the genuine product of the American Maple—
Judging as well from the Number of Boilers that have been order’d as from other Circumstances Mr: J. is also persuaded that a great increase of the Article may be reasonably expected.—
